
	

113 HR 2994 IH: Mortgage Forgiveness Tax Relief Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2994
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Reed (for
			 himself, Mr. Rangel,
			 Mr. Roskam,
			 Mr. Thompson of California,
			 Mr. Brady of Texas,
			 Ms. Linda T. Sánchez of California,
			 Mr. Griffin of Arkansas,
			 Mr. Boustany,
			 Mr. Kind, Mr. Neal, Ms.
			 Jenkins, Mr. Larson of
			 Connecticut, Mr. Watt,
			 Mr. McGovern,
			 Mr. Ribble,
			 Mr. Capuano,
			 Mr. Turner, and
			 Mr. Buchanan) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  1 year the exclusion from gross income of discharges of qualified principal
		  residence indebtedness.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage Forgiveness Tax Relief Act of
			 2013.
		2.1-year extension
			 of exclusion from gross income of discharge of qualified principal residence
			 indebtedness
			(a)In
			 generalSubparagraph (E) of
			 section 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2014 and inserting January 1,
			 2015.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 indebtedness discharged after December 31, 2013.
			
